        Case 9:21-cv-00090-DWM Document 1 Filed 08/13/21 Page 1 of 8



Rydel V. Peterson
RVP LAW, PLLC
17050 Scheffer Lane
Frenchtown, MT 59834
Telephone: (406) 239-2500
Email: rydel@rvplegal.com


Attorney for Plaintiff
Jason A. Thommen


                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


JASON A. THOMMEN                             Case No. _________________
             Plaintiff,


      vs.                                            COMPLAINT AND JURY
                                                          DEMAND
James Hardie Building Products Inc.,
             Defendant.
__________________________________________________________________


      Jason A. Thommen for his Complaint against James Hardie Building

Products Inc. (“James Hardie”), states as follows:


                                         1
           Case 9:21-cv-00090-DWM Document 1 Filed 08/13/21 Page 2 of 8



                          PARTIES AND JURISDICTON

      1.       Mr. Thommen is a citizen of the State of Montana. He resides in

Missoula County, Montana.

      2.       James Hardie is a Nevada corporation, with its principal place of

business in Chicago, Illinois. James Hardie is registered to do business in the State

of Montana.

      3.       This court has diversity jurisdiction over this matter pursuant to 28

U.S.C. §1332, as the parties are completely diverse in their citizenship and the

amount in controversy exceeds $75,000.

      4.       Venue is proper pursuant to Local Rule 3.2(b) of the United States

District Court for the District of Montana.

                                        FACTS

      5.       James Hardie is a producer and marketer of fiber cement and fiber

gypsum building solutions. James Hardie employs approximately 4,800

employees across operations in North America, Europe, Australia, New Zealand,

and the Philippines.




                                            2
           Case 9:21-cv-00090-DWM Document 1 Filed 08/13/21 Page 3 of 8



      6.       Mr. Thommen began his employment with James Hardie in 2007 as

an Installation Specialist covering a territory spanning from Spokane, WA, the

entirety of Montana, to Minot, ND and northeast Wyoming.

      7.       Mr. Thommen’s primary duties as a James Hardie Installation

Specialist were to interact with customers on site or at conventions or trade shows,

to demonstrate how James Hardie products were to be properly installed and the

various uses for them.

      8.       Mr. Thommen excelled in his positon and was rewarded with a

promotion by James Hardie in 2010.

      9.       In addition to maintaining his role as the James Hardie Installation

Specialist, Mr. Thommen was tasked with the marketing and sales of James

Hardie’s products within the same territory.

      10.      Mr. Thommen remained in this position until his termination on

August 28, 2020.


      11.      In its termination letter, James Hardie cited two reasons for the

termination of Mr. Thommen. (Ex. 1)

      12.      The cited violations were non-adherence to the “Zero Harm –

COVID-19 Health and Safety” policy and James Hardie “Cost Controls.” (Id.)


                                            3
        Case 9:21-cv-00090-DWM Document 1 Filed 08/13/21 Page 4 of 8



      13.    James Hardie claimed that Mr. Thommen became aware of his

possible exposure to a positive case of COVID-19 on August 14, 2020 and that

after that knowledge he continued to meet with James Hardie customers the week

of August 17, thereby violating the James Hardie COVID-19 protocol. (Id.)

      14.    Mr. Thommen was on a vacation starting August 10, 2020 and was

scheduled to return to work on August 24, 2020.

      15.    Mr. Thommen’s two week vacation was approved by his supervisor

Seth Kuttenkuler.

      16.    During the course of his vacation and while returning to Missoula,

Mr. Thommen’s truck broke down in Gillette, WY on August 14th. Mr. Thommen

had his truck towed to Billings, MT to be repaired.

      17.    On Sunday, August 16th, Mr. Thommen informed Mr. Kuttenkuler

that he was going to be in Billings until his truck could be repaired.

      18.    Mr. Kuttenkuler suggested to Mr. Thommen that he return to work

and call on customers while waiting for his truck to be repaired.

      19.    On August 17th and 18th Mr. Thommen met with James Hardie

customers.




                                          4
        Case 9:21-cv-00090-DWM Document 1 Filed 08/13/21 Page 5 of 8



      20.      On the evening of August 18th, Mr. Thommen’s wife informed him

that one of their friends whom they vacationed with had tested positive for

COVID-19.

      21.      Mr. Thommen did not attend any further in-person sales calls with

James Hardie customer’s after his wife informed him of their friend’s positive

COVID-19 test result.

      22.      On August 19th, after his truck was repaired, Mr. Thommen returned

to Missoula.

      23.      On August 20th Mr. Thommen was tested for COVID-19 and four

days later his test results came back positive.

      24.      The second claimed reason for its termination of Mr. Thommen was

his alleged violation of its newly instituted Cost Control measures. (Id.)

      25.      The alleged violation contends that Mr. Thommen submitted a

reimbursement for expenses on August 24th that not had been pre-approved for the

amount over the allotted $200 per month and that his actual expenditures were less

than what was requested. (Id.)

      26.      During the course of Mr. Thommen’s employment, including after

April of 2020 when the new Cost Control measures were put in place, the normal

practice was for him to submit his expense report on a weekly basis.
                                           5
         Case 9:21-cv-00090-DWM Document 1 Filed 08/13/21 Page 6 of 8



        27.   Mr. Thommen’s average expenses for one week ranged between $800

to $1,000 dollars and were sometimes as much as $2,000 depending on travel and

the particular needs for the week.

        28.   Mr. Thommen had never been reprimanded by James Hardie for his

expense reporting.

        29.   Mr. Thommen was scheduled for vacation the week of August 17th,

2020.

        30.   As a result of Mr. Kuttenkuler’s suggestion that he return to work

while in Billings, Mr. Thommen set up a number of meetings.

        31.   Prior to spending any company money on the 17th and 18th, Mr.

Thommen informed Mr. Kuttenkuler of his intent to take customers to lunch and

dinner, of which he approved.

        32.   Upon his termination, Mr. Thommen applied for and received

unemployment benefits for approximately four months.

        33.   While on unemployment Mr. Thommen actively sought employment

but to no avail.

        34.   As a result of not being able to find a new job, Mr. Thommen

established his own construction business in November of 2020.


                                          6
        Case 9:21-cv-00090-DWM Document 1 Filed 08/13/21 Page 7 of 8



                                  COUNT ONE

                       VIOLATION OF THE MONTANA
            WRONGFUL DISCHARGE FROM EMPLOYMENT ACT


      35.    After their probationary period has ran and in the absence of a written

contract for a specific term, an employer needs good cause to terminate an

employee in Montana. Mr. Thommen’s probationary period had expired and his

employment was not covered by a written contract for a specified term.

      36.    An employer in Montana cannot terminate an employee in violation of

its own written policies.

      37.    James Hardie terminated Mr. Thommen in violation of Montana’s

Wrongful Discharge from Employment Act (“WDEA”).

      38.    James Hardie’s wrongful termination of Mr. Thommen has caused

him to sustain monetary damages for which he is entitled to an award of monetary

damages as provided by the WDEA.

      Wherefore, Mr. Thommen prays that the Court enter judgment in his favor

for all damages allowed pursuant to the WDEA and prejudgment interest, together

with such other and further relief as the Court deems just and equitable.

      DATED this 13th day of August, 2021.


                                          7
  Case 9:21-cv-00090-DWM Document 1 Filed 08/13/21 Page 8 of 8



                                RVP LAW, PLLC
                                By: /s/ Rydel V. Peterson_____________
                                       Rydel V. Peterson
                                17050 Scheffer Lane
                                Frenchtown, MT 59834


                                Attorney for Plaintiff Jason A. Thommen


                          JURY DEMAND


The Plaintiff demands trial by Jury.
DATED this 13th day of August, 2021.


                                RVP LAW, PLLC
                                By: /s/ Rydel V. Peterson____________
                                       Rydel V. Peterson
                                17050 Scheffer Lane
                                Frenchtown, MT 59834


                                Attorney for Plaintiff Jason A. Thommen




                                   8
